99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin D. FRAZIER, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Parker Evatt,Commissioner;  C.J. Cepak, Warden at Broad RiverCorrectional Institute;  Dr. Holmes, (Orthopedic) at ByrnesClinic in Columbia, South Carolina;  Lieutenant Mazck, BroadRiver R & E Center;  Lieutenant Knowlin, Broad RiverCorrectional Institute in official and individual capacity;Clifford Glover;  Dr. Elliot;  Linda Dunlap;  Susan Bretz;Mrs. Williams;  Dr. Boulware, Defendants-Appellees.
No. 96-6648.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 10, 1996.

Franklin D. Frazier, Appellant Pro Se.  Daniel Roy Settana, Jr., MCKAY, MCKAY, HENRY & FOSTER, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Frazier v. South Carolina Dep't of Corrections, No. CA-95-218-3-6BC (D.S.C. Mar. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.